  TABLE OF CONTENTS TO DECLARATION OF TRENTON R. KASHIMA




Exhibit   Document                     Page No.
A         Settlement Agreement         23
B         Firm Resume                  85
EXHIBIT B
                                   FINKELSTEIN & KRINSK LLP
                                           ATTORNEYS AT LAW


                                           550 WEST C STREET
                                               SUITE 1760
TELEPHONE (619) 238-1333              SAN DIEGO, CALIFORNIA 92101               FACSIMILE (619) 238-5425
WEBSITE: WWW.CLASSACTIONLAW .COM                                            EMAIL: FK@CLASSACTIONLAW .COM




       The following is a concise summary of the resume of the law firm of Finkelstein &
Krinsk LLP. The named partners of this San Diego, California-based law firm have been
recognized for successfully prosecuting hundreds of class action lawsuits since 1987. The firm’s
experience centers on the prosecution of violations of the federal and state securities and antitrust
laws, the laws of corporate governance, including derivative actions, and business/consumer
fraud cases.

                                            THE FIRM

        Since its inception, the firm has specialized in investigating and prosecuting large-scale
securities violations on behalf of private and institutional investors, as well as derivative claims
arising from directors’ failure to comply with their statutory duties. The firm is a long-standing
member of the National Association of Securities and Commercial Law Attorneys and has
received consistent recognition for its creative persistence in handling complex litigation.

        The credentials of the firm include being appointed lead counsel and to executive
committee positions on behalf of plaintiff classes in multiple successful securities fraud,
shareholder derivative and consumer class action cases, including, for example, In Re Chiron
Shareholders Derivative Litigation, a shareholder derivative action alleging various breaches of
fiduciary duties; In Re Chiron Shareholders Deal Litigation, a shareholder class action involving
a $4.5 billion merger transaction; In Re Great American Bank Securities Litigation, a class action
alleging violations of the Federal Securities Acts; In Re Safeskin Sec. Litig. (same); In Re Revlon
Sec. Litig. (same); Risk v. Caribiner International; Hurst v. Monarch Equities Corporation, a
class action alleging violations of the Commodities & Exchange Act; Weld v. Chiron Corp.;
Chiment v. M/A-COM, Inc., a class action alleging violations of ERISA; In Re State Farm
Mutual Automobile Insurance Company, a California resident consumer class action alleging
unfair business practices; In Re Manufacturers Life Insurance Premium Litigation, a nationwide
consumer class action alleging insurance fraud; Levine v. The Guardian Life Insurance Company
of America, a California resident disability policyholder class action; In Re Massachusetts
Mutual Life Ins. Co. Vanishing Premium Sales Litig., a nationwide policyholder class arising out
of “vanishing premium” life insurance policy sales practices; Campbell v. AirTouch Cellular,
nationwide consumer class action against Verizon Wireless for violations of unfair trade
practices (lead counsel in a nationwide consumer class of over 43 million consumers); In Re DSL
Service Cases, a J.C.C.P. California resident class action involving claims of false advertising
and consumer fraud (lead counsel in coordinated action); Burton v. MTL Ins. Co., a nationwide
policyholder class action involving violations of Illinois consumer fraud laws; Kushner v. AT&T
Corp., a California resident consumer class action (lead counsel); Maugeri v. The Credit Store, a
nationwide consumer class action involving deceptive debt collection practices; and Smith v.
Wells Fargo, a California resident consumer class action involving false advertisement claims
(lead counsel); Phebus v. Wells Fargo Bank (lead counsel in coordinated action); Feferman v.
Hewlett Packard (lead counsel); Berensen v. Toyota Motor Corp. (lead counsel); Maugeri v. The
Credit Store, (lead counsel); Sanai v. BMW of North America, LLC; Hahn v. Massage Envy
Franchising LLC (lead counsel).




                                                                          Dec of T. Kashima
                                                                            Ex. B Page 85
                                FINKELSTEIN & KRINSK LLP
                                          ATTORNEYS AT LAW




       The firm has successfully prosecuted hundreds of class action securities and consumer
cases recovering hundreds of millions of dollars in losses suffered by victims of business,
consumer and similar fraud recovering billions of dollars in losses.

        In the insurance related area, the firm was lead counsel in Tench v. Jackson National Life
Ins. Co., an Illinois resident policyholder class for violations of Illinois consumer fraud laws
arising from the sale of “vanishing premium” life insurance products; and Albanoski v. American
National Insurance Company, a California resident class arising out of unlawful and deceptive
sales practices involving the sale of universal life insurance products. In addition, the firm has
also jointly prosecuted a number of cases throughout the United States against numerous
insurance companies for various improper claims practices.

                                           PARTNER

JEFFREY R. KRINSK

       Jeffrey R. Krinsk graduated in 1974 from Boston University Law School in Boston,
Massachusetts, and was admitted to active practice in the State of New York on November 17,
1975. As an associate at the New York law firm of Norton & Christenson, he contributed to
numerous cases involving intricate violations of federal law and, thereafter, participated in
assorted complex litigation against large corporations and particularly the United States
Government and/or the Corps of Engineers.

         This extensive litigation experience resulted in Mr. Krinsk relocating to California after
being asked to join Hang Ten International, Inc. as Staff Counsel and, shortly thereafter, became
General Counsel and Chief Legal Officer. Mr. Krinsk was subsequently promoted to Chief
Operating Officer and General Counsel for the corporation, overseeing and managing in excess
of thirty-five law firms in over sixty countries while fulfilling corporate litigation and
transactional needs. In 1983, Mr. Krinsk relocated to Los Angeles, California, after joining
Guess?, Inc. as its President, assuming a broad array of related legal and operational
responsibilities as its licensing head. Thereafter, Mr. Krinsk was elected Chairman and CEO of
publicly-traded Fabulous Inns of America, conducting complex derivative and securities
litigation on behalf of its shareholders. This substantial business experience has provided an
invaluable perspective in the prosecution of class actions against corporate defendants. Mr.
Krinsk has effectively prosecuted and managed a host of class actions for Finkelstein & Krinsk
over the last twenty-five years.




FINKELSTEIN & KRINSK, LLP                                                                    PAGE 2




                                                                         Dec of T. Kashima
                                                                           Ex. B Page 86
                                 FINKELSTEIN & KRINSK LLP
                                           ATTORNEYS AT LAW




                                          ASSOCIATES


DAVID J. HARRIS, JR.

         David J. Harris, Jr. joined Finkelstein & Krinsk LLP in 2015 and specializes in securities
and consumer class actions. Prior to joining the Firm, Mr. Harris specialized in class action
litigation at another leading plaintiffs’ firm, representing institutional and individual investors in
securities fraud actions nationwide. Mr. Harris was a member of two litigation teams that
recovered over $100 million on behalf of aggrieved investors in mortgage-backed securities class
actions. He was also part of a trial team that recovered $65 million from a healthcare services
company on the eve of trial, in an action alleging securities fraud under the Securities Exchange
Act of 1934. In addition, Mr. Harris achieved a $10 million recovery on behalf of damaged
investors in an oil company that allegedly overstated its oil production prospects in an initial
public offering. Mr. Harris was a member of the appellate team that won a landmark victory
before the United States Supreme Court in Omnicare, Inc. v. Laborers Dist. Council
Construction Industry Pension Fund, 135 S.Ct. 1318 (2015), which shaped and refined
securities issuers’ disclosure obligations under the Securities Act of 1933. He is currently
representing the petitioner in a complex case pending before the California Supreme Court,
which will determine the meaning of “insurance” under California law and the proper application
of the California Insurance Code to risk-related consumer transactions.

       Mr. Harris graduated from the Boston University School of Law in 2012. While in law
school, Mr. Harris served as an editor of the Review of Banking & Financial Law, and as a
student-attorney in Boston University’s Criminal Practice Clinic. Mr. Harris was also selected as
a Legal Writing Fellow to assist in teaching first-year law students’ writing courses. Prior to law
school, he worked as an operations analyst and project manager for a leading e-discovery
services provider. Mr. Harris graduated magna cum laude from Rensselaer Polytechnic Institute
in 2006, with a Bachelor of Science degree in Mathematics and a concentration in Operations
Research.

        Mr. Harris is admitted to practice in the State of California and in the United States
District Courts for the Northern, Southern, Central, and Eastern Districts of California, and in the
United States District Court for the Western District of Wisconsin.


TRENTON R. KASHIMA

        Trenton R. Kashima joined Finkelstein & Krinsk LLP as an associate attorney in 2013
upon graduating from the University of San Diego School of Law. Mr. Kashima currently
specializes in consumer class actions, with a particular emphasis on the false advertising of food
and beverage products. While at Finkelstein & Krinsk LLP, Mr. Kashima lead discovery efforts
in Hahn v. Massage Envy Franchising LLC, 3:12-cv-00153-DMS-BGS (S.D. Cal.). Mr.

FINKELSTEIN & KRINSK, LLP                                                                      PAGE 3




                                                                           Dec of T. Kashima
                                                                             Ex. B Page 87
                                 FINKELSTEIN & KRINSK LLP
                                           ATTORNEYS AT LAW




Kashima also helped develop Finkelstein & Krinsk LLP’s appellate practice, assisting in briefing
Heckart v. A-1 Self Storage et al., No. S232322 (Cal. 2016) and leading the firm’s efforts in
Wiseley v. Amazon.com Inc., No. 15-56799 (9th Cir. 2015). In addition to practicing law, Mr.
Kashima is currently an Adjunct Professor at the University of San Diego School of Law.

       Prior to attending law school, Mr. Kashima was a student at the Maastricht University, in
the Netherlands, where he earned an LL.M. in Globalization and Law. During his time at
Maastricht University, Mr. Kashima was a Dutch National Semi-Finalist in the International
Client Counseling Competition. Mr. Kashima earned his Juris Doctorate from the University of
San Diego School of Law, where he was the Senior Editor of the San Diego Journal of Climate
and Energy Law, an Honor Court Justice, and President of the VICAM (Vis International
Commercial Arbitration Moot) team. During his time at USD School of Law, Mr. Kashima
earned CALI Awards in Agency, Partnership & the LLC, Climate Change Law & Policy, and
Anti-Trust. He also received the 2013 USD Enhancement Award.

       Mr. Kashima was admitted to practice in the State of California on November 26, 2013.
Mr. Kashima is also admitted to practice in the United States District Courts for the Central,
Northern and Southern Districts of California, and Ninth Circuit Court of Appeals.

JOSHUA C. ANAYA

        Joshua C. Anaya joined Finkelstein & Krinsk LLP as an associate attorney in 2018. Mr.
Anaya dedicates his legal practice to fighting for consumers. Mr. Anaya zealously represents
clients in all aspects of litigation. This includes developing an initial case strategy, executing the
strategy with discovery and motion practice, leading trials, and handling appeals.

       Besides representing consumers, Mr. Anaya prides himself in training other like-minded
advocates. Mr. Anaya trained Marine Legal Services and Navy Judge Advocate Generals. At the
2014 National Association of Consumer Advocates (NACA) Auto Fraud Conference, NACA
featured Mr. Anaya as a presenter and as a panel discussion leader. Working with Legal Aid
Society of San Diego, Mr. Anaya received the Wiley W. Manuel Award. This award recognized
Pro Bono Legal Services.

        Mr. Anaya attended California Western School of Law on a scholarship. Mr. Anaya
received his law degree in 2009. California Western award Mr. Anaya with the Professor Janeen
Kerper Memorial Scholarship. This award recognized Excellence in Advocacy. As an
undergraduate, Mr. Anaya attended the University of Hawai'i at Manoa. A life-long swimmer,
Mr. Anaya represented the swim team as a scholar-athlete. Mr. Anaya graduated on the Dean’s
List from the Shidler School of Business.

        Mr. Anaya is licensed to practice in all California state and federal courts.

        For more information regarding the firm and a list of cases successfully prosecuted by the
firm, please contact:

FINKELSTEIN & KRINSK, LLP                                                                       PAGE 4




                                                                           Dec of T. Kashima
                                                                             Ex. B Page 88
                              FINKELSTEIN & KRINSK LLP
                                      ATTORNEYS AT LAW




                              FINKELSTEIN & KRINSK LLP
                                       Carol L. Grace
                                     Firm Administrator
                                550 West C Street, Suite 1760
                                 San Diego, California 92101
                            Tel: 619/238-1333 Fax: 619/238-5425




FINKELSTEIN & KRINSK, LLP                                                      PAGE 5




                                                                  Dec of T. Kashima
                                                                    Ex. B Page 89
